Citation Nr: 0021744	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 12, 1993 
for the assignment of a 100 percent evaluation for a 
psychoneurosis.


REPRESENTATION

Appellant represented by:	Paul F. McTighe, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to 
November 1968.  

In December 1968, the veteran was granted service connection 
for a psychoneurosis, depressive type, and this disability 
was evaluated as 30 percent disabling, effective from 
November 19, 1968.  He was advised of this rating and of his 
right of appeal, and he did not appeal.  In a rating in 
February 1970, this disability rating was reduced to 
10 percent, effective from June 1, 1970.  The veteran was 
advised of the reduction of this rating, and did not appeal.  

In a rating in October 1986, because of a severe cardiac 
disability, the veteran was granted a permanent and total 
rating for pension, effective from July 30, 1986.  This 
rating action included the 10 percent evaluation for the 
veteran's psychoneurotic disorder.  Later in October 1986, he 
was advised of this determination, including the 
determination that his service-connected nervous condition 
continued to be evaluated as 10 percent disabling.  He was 
advised of his right to appeal, and did not appeal.

On January 12, 1993, the veteran requested an increased 
rating for his psychoneurotic disorder.  In a rating in April 
1993, the regional office granted a schedular 100 percent 
evaluation for the psychoneurotic disorder, effective from 
January 12, 1993, the date of his reopened claim.  The 
veteran then requested an earlier effective date for the 
assignment of the 100 percent evaluation for the 
psychoneurotic disorder.  The regional office denied this 
claim, and the veteran appealed.  

In a decision in March 1996, the Board of Veterans' Appeals 
(the Board) denied entitlement to an effective date prior to 
January 12, 1993 for the assignment of a 100 percent 
evaluation for the veteran's service-connected 
psychoneurosis.  The Board noted in its introduction that the 
veteran and his representative had raised the issue of 
entitlement to service connection for heart disease secondary 
to the service-connected psychoneurosis.  The Board indicated 
that this issue had not been procedurally prepared nor 
certified for appellate review, and was not inextricably 
intertwined with the issue of an earlier effective date for 
the assignment of a 100 percent evaluation for the 
psychoneurosis.  The Board referred the claim of service 
connection for heart disease to the regional office for 
appropriate action.  

In a rating in August 1996, the regional office denied 
service connection for heart disease.  The veteran was 
advised of this rating action, and of his right to appeal.  
He failed to timely appeal this rating action.  This issue is 
not an appellate issue and is not before the Board. 

The veteran did appeal the March 1996 Board decision to the 
U.S. Court of Appeals for Veterans Claims (the Court) with 
regard to the issue of entitlement to an effective date prior 
to January 12, 1993 for the assignment of a 100 percent 
evaluation for his psychoneurotic disorder.  

In April 1997, the Court accepted a joint motion for remand 
and a stay of the proceedings by both parties.  The Court 
vacated the March 1996 Board decision.  The joint motion for 
remand emphasized certain parts of the record including a 
March 1993 Department of Veterans Affairs (VA) examination 
which reported that the veteran had been seen at the VA 
outpatient treatment department in the last 3 or 4 months.  
It was noted that the examining physician in March 1993 did 
not have the benefit of reviewing the veteran's records, but 
that the diagnosed GAF score was 45 "at present time and 
over the past year."  Further, the joint remand noted that 
an April 1995 VA examination indicated that the veteran had 
been seen at the VA mental health clinic by Dr. Guthrey in 
1991.  It was noted that the April 1995 examiner also did not 
have access to the veteran's medical records.  Subsequent 
records showed Dr. Guthrey's treatment of the veteran for the 
period between February 1993 and May 1993. 

The joint remand indicated that the Board had failed to 
discuss in its decision the assessment by the VA examiner in 
March 1993 that the veteran had had a GAF score of 45 for 
"over the past year."  Also, it was noted that an attempt 
had not been made to clarify whether Dr. Guthrey had, in 
fact, treated the veteran between 1991 and 1993, and to 
obtain such records, if such treatment occurred.  The joint 
remand requested that the Board obtain clarification whether 
Dr. Guthrey treated the veteran between 1991 and 1993, and 
obtain such records, if such treatment occurred, and 
requested that the Board discuss the findings of the examiner 
on the March 1993 examination, providing reasons and bases 
for any determination.  

Thereafter, in March 1998, the Board remanded the case to the 
regional office for additional development.  Specifically, 
the Board requested that the regional office contact the 
veteran to ascertain the medical treatment he received 
between 1991 and 1993, and to obtain any additional VA 
treatment records for the veteran between 1991 and 1993.  The 
regional office then obtained additional records, reviewed 
these records, and reaffirmed is determination that the 
veteran was not entitled to an effective date prior to 
January 12, 1993 for the assignment of a 100 percent 
evaluation for a service-connected psychoneurosis.  The case 
was then returned to the Board for appellate consideration.

In May 2000, the veteran testified at a Board video 
conference hearing while in Muskogee, Oklahoma.  The Board 
will now review the appeal de novo.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  In a rating in December 1968, the veteran was granted 
service connection for a psychoneurotic depressive reaction, 
and this disability was evaluated as 30 percent disabling, 
effective from November 19, 1968.  He was advised of this 
rating and of his right of appeal, and he did not appeal.

3.  In February 1970, the rating for the veteran's 
psychoneurotic disorder was reduced to 10 percent, effective 
from June 1, 1970.  The veteran was advised of this rating 
and of his right to appeal, and he did not appeal.  
4.  On January 12, 1993, a claim for an increased rating for 
the psychoneurotic disorder was received.  

5.  The veteran was seen at the VA mental health clinic for 
psychoneurotic symptoms on January 12, 1993, and subsequent 
VA outpatient treatment reports and VA examinations 
established that he was 100 percent disabled as the result of 
his psychoneurotic disorder.  

6.  It was not ascertainable for any part of the year prior 
to January 12, 1993 that an increase in the veteran's 
psychiatric disability had occurred.


CONCLUSION OF LAW

The criteria for an effective date prior to January 12, 1993 
for the grant of a 100 percent evaluation for a 
psychoneurosis have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7104 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.155, 
3.157, 3.321, 3.400, 4.7, 4.16, 20.200 Part 4, Diagnostic 
Code 9405 (as in effect prior to November 7, 1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he was disabled as the 
result of his heart condition beginning in 1980, and that his 
psychoneurotic symptoms increased dramatically beginning at 
that time.  The veteran contends that he had increasing 
cardiovascular problems in 1991 and 1992, and that the fear 
about the lessening options relating to treatment for his 
cardiovascular disease caused a dramatic increase in the 
psychoneurotic disability.  He maintains that the totally 
disabling nature of this psychoneurosis was not manifested 
until he sought additional treatment for this disability in 
1993, but that such totally disabling symptoms were present 
prior to January 1993.  

I.  Background

The service medical records show that the veteran was treated 
for a psychoneurotic depressive reaction in 1968 which led to 
his discharge from service.  In a rating in December 1968, he 
was granted service connection for a psychoneurotic 
depressive reaction.  This disability was evaluated as 
30 percent disabling, effective from November 19, 1968, the 
day after discharge from service, and 10 percent disabling, 
effective from June 1, 1970. 

Clinical records from a private physician for the period from 
1975 to 1982 show treatment for disabilities unrelated to the 
present claim.

In July 1986, a claim for a permanent and total disability 
rating for pension was received from the veteran, indicating 
that he was totally disabled as the result of a heart 
condition.  

On a VA psychiatric examination in August 1986, the veteran 
reported that he had not worked since 1981 because of heart 
problems.  The examination resulted in the diagnosis of 
generalized anxiety disorder and adjustment disorder with 
anxious mood.  The degree of impairment due to psychiatric 
diagnosis was judged to be mild to moderate.

In a rating in October 1986, the veteran was granted a 
permanent and total rating for pension, effective from July 
30, 1986.  This rating action continued the 10 percent 
evaluation for the veteran's psychoneurotic disorder.  He was 
advised of this determination, including the determination 
that his service-connected nervous condition continued to be 
evaluated as 10 percent disabling.  He was advised of his 
right to appeal, and did not appeal.  

On January 12, 1993, the veteran requested an increased 
rating for his service-connected psychoneurotic disorder and 
service connection for heart problems.  He submitted a letter 
from a private physician noting that he had been hospitalized 
on December 25, 1992, with complaints of severe chest pain.  
The diagnosis was acute myocardial infarction.  It was 
indicated that an arteriogram was performed and that the 
veteran was found to have an occlusion of his bypass grafts.  
He was advised that he could no longer be treated in a 
surgical manner.

Pursuant to the Board's remand in March 1998, VA outpatient 
treatment reports commencing from November 1991 were 
received.  These reports show that in November 1991, he was 
seen for complaints relating to physical disabilities.  A 
social work note on November 21, 1991 indicates that the 
veteran was complaining about his medical care and 
difficulties relating to staff.  He reported having residual 
emotional problems from combat.  The plan was for him to have 
an option to see a social worker and to obtain increased 
mental health care to help him learn to increase his capacity 
to cope with stress and to increase his ability to 
externalize his feelings without alienating others.  In 
January 1992, a notation for referral to the mental health 
clinic indicated that the veteran was post myocardial 
infarction, with two previous bypasses, and that he felt that 
he needed to continue Diazepam which had been prescribed by 
his private physician.  

In 1992, the veteran received care for various physical 
disabilities.  In May 1992 the diagnostic impression was 
possible unstable angina and anxiety neurosis by history.  
There were no further visits to the mental health clinic.  In 
December 1992, he was seen for bronchitis and to rule out 
acute ischemic heart disease.  

On January 12, 1993, he was seen at the mental health clinic 
by Dr. Guthrey.  He was quite tearful, distraught, and 
frightened, because recently cardiac treatment options had 
been ruled out for him, and his physicians had informed him 
that a heart transplant was the only option remaining.  He 
was provided Valium for anxiety and muscle tension, and an 
appointment in February 1993 for fuller evaluation.  In early 
February 1993, the veteran remained tearful and frightened.  
He stated that he had heart bypass surgery in 1980 and 1986.  
In December 1992, an arteriogram had been performed showing 
significant blockage, and he was informed that all his 
surgical options were gone except cardiac transplant.  Dr. 
Guthrey reassured him.  The veteran stated that the Valium 
was helping.  

On a VA examination in March 1993, the veteran reported that 
he had been treated in service for depressive reaction.  He 
had worked until 1979 when he had a myocardial infarction, 
and that he had had two bypass surgeries.  His complaints 
included crying frequently and sleeping only 2 or 3 hours 
nightly.  He stated that he had decreased memory.  

Objective findings included decreased recent memory.  He was 
not currently suicidal, although he felt that there was no 
reason for him to live.  He was very apprehensive about open 
heart surgery.  Mood was extremely sad.  Affect was sad and 
tearful throughout the examination.  He sat in the chair 
looking at the floor most of the time.  The diagnostic 
assessment was major depression, severe, generalized anxiety.  
A GAF score of 45 at the present time and over the past year 
was noted.  It was indicated that he had received treatment 
from Dr. Guthrey in the outpatient treatment department for 
the last 3 or 4 months.

In a rating in April 1993, the regional office increased the 
veteran's rating for his psychoneurosis to a schedular 
100 percent, effective from January 12, 1993.  

A VA mental health clinic note in May 1993 indicates that the 
veteran continued to be depressed, fearful, and tearful, and 
that such feelings were not surprising considering his 
medical situation.  It was further noted that he had not 
worked since a coronary infarction in 1979, and that as time 
had passed, his depressive illness had increased.  

On a VA psychiatric examination in April 1995, the veteran 
provided a history, including being placed on a heart 
transplant list in 1991 and being seen by Dr. Guthrey since 
this time.  The examination confirmed the diagnosis of major 
depressive disorder.  

Another VA examination in December 1997 continued to show 
severe social and industrial impairment.

At a Board video conference hearing where he appeared at the 
Muskogee, Oklahoma, Regional Office in May 2000, the veteran 
stated that he was especially anxious and depressed after he 
stopped working in 1979.  He stated that he could not be 
around people and that he lost his temper easily.  He stated 
that he did not see a psychiatrist, however, until 1993.  

II.  Analysis

Unless specifically provided otherwise, a claim to reopen or 
claim for an increased rating shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110.  In 
the case of an increased rating, the effective date of such 
increased rating shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be date of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

Under the criteria in effect prior to November 7, 1996, a 100 
percent evaluation for a psychoneurotic disorder was assigned 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; there are incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The veteran is 
demonstrably unable to retain or obtain employment.  Lesser 
ratings are assigned where there is less than total social 
and industrial impairment.  38 C.F.R. § 4.132, Codes 9400-
9411.

In a rating in December 1968, the veteran was granted service 
connection for a psychoneurosis.  This disability was 
evaluated as 30 percent disabling.  Subsequently the veteran 
was advised of this rating determination and of his right to 
appeal, and he did not appeal.  In a subsequent rating action 
in February 1970, the rating for the psychoneurosis was 
reduced to 10 percent.  The veteran was advised of this 
rating action and of his right to appeal.  He did not timely 
appeal.  The rating action in October 1986 continued the 
10 percent evaluation for the psychoneurosis.  The veteran 
was also advised of this rating determination and of his 
right to appeal.

These rating actions of December 1968, February 1970, and 
October 1986 were not timely appealed and became final, in 
the absence of clear and unmistakable evidence.  38 C.F.R. 
§§ 3.104, 3.105.  The veteran does not contend that he timely 
appealed these rating determinations.  Further, the veteran 
does not contend, and the evidence does not show, that there 
was clear and unmistakable error in these rating 
determinations.

The veteran reopened his claim for an increased rating on 
January 12, 1993.  In accordance with pertinent law and 
regulations, any increase in his rating for this disability 
would be effective from the date of reopened claim, in this 
case, January 12, 1993, or any date within the one year prior 
to January 12, 1993 that it was ascertainable that an 
increase in disability had occurred. 

On the same day that he reopened his claim for an increased 
rating, January 12, 1993, the veteran went to the mental 
health clinic, to Dr. Guthrey, and described increased fear, 
anxiety, and depression about his physical health (his 
deteriorating heart condition).  Subsequent VA outpatient 
treatment reports and examinations showed increasing 
depression, anxiety, and suicidal thoughts, and demonstrated 
severe and total social and industrial inadaptability.  Thus, 
an increase in the level of the veteran's psychiatric 
disability was demonstrated after the date of reopened claim, 
or January 12, 1993.  The first indication of such increase, 
that is, the first time it was ascertainable that an increase 
in disability had occurred, was also January 12, 1993, when 
the veteran visited the outpatient treatment department and 
complained of increased anxiety, fear, and depression. 

On appeal, the veteran maintains that he was severely and 
totally disabled as the result of his psychiatric impairment 
for some time prior to January 12, 1993, and that it was 
ascertainable by the records that he had reached a level of 
total disability from his psychoneurotic disorder prior to 
January 12, 1993.  However, the VA outpatient treatment 
records between 1991 and 1993 show that the veteran was seen 
at various times for physical problems, but was not seen for 
his psychiatric disorder.  Specifically, in November 1991, 
there was a social work note indicating that he was 
complaining of not receiving adequate medical care and 
difficulties relating to the staff.  It was noted that he had 
emotional problems from combat.  A plan was recommended that 
he seek further mental health clinic care to help him learn 
to deal with stress and to externalize his feelings without 
alienating others.  However, aside from receiving medication 
prescribed by a private physician, outpatient treatment 
records in 1992 fail to show that he used or needed the 
mental health clinic.  In fact, the veteran reported at his 
hearing in May 2000 that he did not seek psychiatric 
treatment prior to January 1993.  The statement by the 
veteran's private physician in early January 1993 did not 
raise any psychiatric concerns.  

The statement by the veteran's private physician in early 
January 1993, and subsequent medical records, shows that the 
veteran was hospitalized in late December 1992 for increased 
cardiac problems, including a myocardial infarction.  The 
veteran was advised in late December 1992 that further 
surgical intervention was not an option, and that his only 
option seemed to be a heart transplant.  The records show 
that this caused the veteran to be more fearful, anxious, and 
depressed.  The first medical indication of such increased 
psychiatric symptomatology was the veteran's visit to Dr. 
Guthrey on January 12, 1993.  This was the first 
ascertainable time that the veteran showed increased 
psychiatric pathology, and subsequent examinations 
demonstrated severe and total disability from his psychiatric 
impairment.

The March 1993 VA examination indicated that the veteran had 
been seeing Dr. Guthrey for 3 or 4 months, and noted a GAF 
score of 45 for a year.  However, the examiner did not have 
the benefit of the veteran's medical records at the time of 
the examination.  This examination, and the examination in 
1995 in which the veteran stated that he had begun seeing Dr. 
Guthrey in 1991 and was totally disabled as the result of the 
psychiatric impairment since 1991, are not confirmed by the 
contemporaneous medical records.  In fact, the first time 
that the veteran saw Dr. Guthrey, as verified by the VA 
outpatient treatment reports, was January 12, 1993.  

The Board does not find that the opinion by the VA examiner 
in March 1993 that the veteran's GAF score was 45 for a year, 
or the history provided by the veteran on the VA examination 
in April 1995, is accurate or persuasive.  The veteran's 
statements on these examinations in 1993 and 1995 are 
contradicted by contemporaneous medical records, and are not 
substantiated by such records.  These examiners in 1993 and 
1995 did not have the benefit of the veteran's records and a 
complete account of the veteran's medical treatment, and such 
evaluations were, therefore, not fully informed.  The Board 
need not accept such medical opinions based solely on the 
veteran's history, unsubstantiated by the contemporaneous 
medical records.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995), LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board finds that the contemporaneous medical records are 
persuasive and demonstrate that the first time that it was 
ascertainable that the veteran showed increased psychiatric 
symptomatology was his outpatient visit on January 12, 1993.  
In this regard, it is noted that the Board has considered the 
question of whether there was any informal claim filed based 
on previous VA outpatient treatment reports in 1991 and 1992.  
See 38 C.F.R. §§ 3.155 and 3.157.  However, as noted in the 
previous discussion, the VA outpatient treatment reports for 
1991 and 1992 do not provide a basis for indicating that 
there was any increase in the veteran's symptomatology of his 
psychiatric impairment.  The VA outpatient treatment reports 
in 1991 and 1992 merely touch upon the fact that the veteran 
was service connected for a psychoneurotic disorder and do 
not specifically relate to examination or treatment beyond 
referral for medication or further visits to the mental 
health clinic.  Even if we consider the notations in these 
outpatient treatment reports in late 1991 and early 1992 to 
be informal claims, the medical records first establish an 
increase in the severity of the veteran's psychiatric 
disorder on January 12, 1993.  The effective date of an 
increased rating would still be January 12, 1993, the date on 
which the facts were first found and ascertainable that an 
increase in disability had occurred.  

In summary, after reviewing all of the evidence of record, 
the Board finds that it was first ascertainable that the 
veteran's disability had increased in severity on January 12, 
1993, when the veteran reported increased psychiatric 
symptomatology on a mental health clinic visit.  This date is 
also the date of his reopened claim for increased benefits.  
The earliest effective date for an increased evaluation is 
based on when it was ascertainable that an increase in 
disability had occurred.  The effective date of an increased 
rating shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be date of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Since it was 
first ascertainable that the veteran's disability had 
increased in severity on January 12, 1993, the date of 
reopened claim, the Board is unable to grant an earlier 
effective date for a rating of 100 percent.  



ORDER

Entitlement to an effective date prior to January 12, 1993 
for the assignment of a 100 percent evaluation for a 
psychoneurotic disorder is not established.  The benefit 
sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

